Citation Nr: 0513507	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  93-07 388	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder (other than post-traumatic stress disorder (PTSD)), 
to include a depressive reaction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1990 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).

In June 1996, the Board denied the veteran's claim seeking 
entitlement to service connection for PTSD.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (the Court).  Pursuant to a Joint Motion for Remand, 
the parties decided, and the Court ordered, that the decision 
with respect to PTSD was sufficient, but that the Board had 
failed to consider whether the veteran might be entitled to 
service connection for other psychiatric disabilities.  The 
Court remanded the case to the Board for that determination.  
This case has been remanded to the RO and is now back before 
the Board.  

The Board notes that after the claim was remanded by the 
Court, the RO at one time considered whether or not the 
veteran was attempting to reopen a claim of entitlement to 
service connection for PTSD.  In a written statement, 
received in June 2004, the veteran specifically stated that 
he did not wish to reopen his claim of entitlement to service 
connection for PTSD.  Therefore, the Board will limit 
discussion to the issue as listed on the front page of this 
decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  An acquired psychiatric disorder, to include a depressive 
reaction, was not present in service, and was not shown to be 
related to service, nor was a psychosis manifested within one 
year of discharge.

CONCLUSION OF LAW

An acquired psychiatric disorder, to include a depressive 
reaction, was not incurred in, aggravated by, nor may it be 
presumed to be incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The Supplemental Statement of the Case (SSOC) dated in 
October 2004 advised the veteran of the laws and regulations 
pertaining to his claims.  This document informed the veteran 
of the evidence of record and explained the reasons and bases 
for denial.  The veteran was specifically informed that his 
claim seeking entitlement to service connection for an 
acquired psychiatric disorder was being denied because there 
was no medical evidence linking that disability to service 
and no medical evidence that it was manifested within one 
year of discharge.  The SSOC made it clear to the veteran 
that in order to prevail on his claim, he needed to present 
evidence that his disability was linked to service.  The RO 
sent a letter dated in April 2004 that informed the veteran 
about the VCAA and that told the veteran what evidence the RO 
would obtain and what he needed to do.  This letter asked the 
veteran to provide any evidence he had.  The RO obtained 
service medical records, service personnel records, Social 
Security records, private medical records, VA treatment 
records, and provided the veteran with VA examinations.  The 
veteran has not indicated that there is any other evidence 
available. 

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In the present case, a substantially complete application was 
received in 1989.  Thereafter, the claim was denied in a 
rating decision dated in April 1990.  The RO sent a letter 
related to the VCAA and the duty to assist to the veteran in 
April 2004 2004.  This notification was well after the April 
1990 rating decision.  Only after that rating action was 
promulgated did the AOJ provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 18 Vet. App. 112 
(2004).  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  

Further, pursuant to the Board's decision to remand this 
claim for additional development, the RO did, in fact, 
conduct a de novo review of the claims.  See, SSOC issued to 
the veteran in October 2004.  In reviewing AOJ determinations 
on appeal, the Board is required to review the evidence of 
record on a de novo basis and without providing any deference 
to the AOJ's decision.  As provided by 38 U.S.C.A. § 7104(a), 
all questions in a matter which under 38 U.S.C.A. § 511(a) 
are subject to decision by the Secretary shall be subject to 
one review on appeal to the Secretary, and such final 
decisions are made by the Board.  Because the Board makes the 
final decision on behalf of the Secretary with respect to 
claims for veterans benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-
AOJ initial adjudication constitutes harmless error, 
especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes 
the single and sole decision of the Secretary in the matter 
under consideration.  See, 38 C.F.R. § 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

Certain enumerated diseases, such as psychoses, are presumed 
to be service connected if they are manifested within one 
year of leaving service. 38 C.F.R. § 3.307, 3.309 (2004).

The veteran's service medical records are negative for any 
complaint of or diagnosis of a psychiatric disability of any 
kind.  The veteran has stated that he has had symptoms ever 
since leaving service, but he first was diagnosed with a 
psychiatric disability in 1985 and the earliest treatment 
records in the claims folder are from 1988.  Over the years, 
the veteran has been diagnosed with a variety of disabilities 
including PTSD, anxiety disorder, depression, a personality 
disorder, and substance e abuse.  The Board notes, as stated 
above, that the veteran is not currently seeking to reopen 
his claim of entitlement to service connection for PTSD which 
was previously denied.

In 1998 the Court remanded the veteran's claim to the Board 
in order for a determination to be made if the veteran was 
entitled to service connection for a psychiatric disability 
other than PTSD.  In April 1999, the Board remanded the claim 
to the RO to obtain an examination and opinion from a board 
of psychiatrists that would address the correct diagnosis and 
etiology of the veteran's disabilities.  The veteran 
underwent a VA examination in May 2003.  The examiners 
reviewed the veteran's entire claims folder and conducted an 
examination over several hours.  The examiners found the 
veteran complaining of anxiety, depression, hopelessness, 
irritability, and social isolation.  The examiners noted that 
the veteran's symptoms were consistent with PTSD, as well as 
major depressive disorder and a personality disorder.  The 
examiners noted that it is reasonable to conclude that the 
preponderance of the veteran's social and occupational 
dysfunction is due to his chronic symptoms of PTSD.  The 
examiners did not indicate any link between the veteran's 
major depressive disorder and his service.  The Board notes 
that by regulation, a personality disorder is not a 
compensable disability for VA benefits purposes.  38 C.F.R. 
§ 3.303 (2004).

None of the VA examinations in the record and none of the 
private medical records, VA treatment notes, or Social 
Security records indicate a link between the veteran's 
service and major depressive disorder.  The Board 
acknowledges the veteran's belief that his disability is 
related to service, but as a layperson, the veteran is not 
competent to testify to a medical diagnosis or etiology.  
See, Espiritu, 2 Vet. App. 492 (1992).  Therefore, direct 
service connection for an acquired psychiatric disorder, to 
include a depressive reaction, but not including post-
traumatic stress disorder (PTSD).  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).

The veteran's an acquired psychiatric disorder, to include a 
depressive reaction, but not including post-traumatic stress 
disorder (PTSD) also cannot be presumed to be service-
connected as a chronic disease.  In order for service 
connection to be presumed the veteran's disability must have 
become manifest within one year of discharge.  The veteran 
has stated that he was first diagnosed with a psychiatric 
disability in 1985 and the treatment records in the claims 
folder go back only to 1988.  There is no indication that the 
veteran manifested or was diagnosed with any psychosis, 
within one year of his discharge in 1970.  Therefore, service 
connection may not be awarded on a presumptive basis.  
38 C.F.R. § 3.307, 3.309 (2004).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include a depressive reaction, is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


